POFD: Forms
                          myAlaska      My Government         Resident     Business in Alaska       Visiting Alaska      State Employees
State of Alaska


"APOC Online Reports"
HOME       POFD/LFD            CAMPAIGN DISCLOSURE                       LOBBYING            INDEPENDENT EXPENDITURES
                                                                                                                                               State o
COMMISSION ACTIONS                Administration > APOC > Online Reports > POFD > Forms




                                                                           POFD: Forms
 Report Year:           Status:                       Filed After:                 Filed Before:




  Report Year             Name                     Purpose                  Branch                   Submitted                Status

  2021                    Grace, Joanne            State Office Holder      Executive                03/03/2021               Filed

  2020                    Grace, Joanne            State Office Holder      Executive                03/07/2020               Filed

  2019                    Grace, Joanne            State Office Holder      Executive                03/02/2019               Filed

  2018                    Grace, Joanne            State Office Holder      Executive                05/29/2018               Filed




 Note: There are additional features and columns available by right-clicking the column headers. You may add and remove columns und
 Fields' submenu.

 * Items with a black asterisk (*) have been Amended and may not represent the most current or accurate information.
 ** Items with two red asterisks (**) are Amendments.
 *** Items with three blue asterisks (***) have been filed by Apoc Staff members.

  Note: Only the financial statements of state and municipal candidates, seated legislators, the Governor and Lieutenant Governor are available online
  Financial statements for other public officials are available upon written request.

  Please send requests to doa.apoc@alaska.gov and include the name of the public officials(s) and report years(s) you wish to receive.

  Requests may also be mailed to: APOC, 2221 E Northern Lights Blvd. #128, Anchorage, AK 99508.




                                                                                                                                      State of Alaska




            Case 3:19-cv-00025-JWS Document 72-2 Filed 07/30/21 Page 1 of 1
